ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 11-13 ,16-23 and 28-29 are pending.  Claims 11, 12, 13, 17- 21, 23 and 28-29 have been amended.  Claims 1-10, 14-15, and 24-27 have been canceled.  

Response to Arguments
Applicant’s arguments filed 02/07/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made in view of John US 20090058361 in view of Kurs US 2010/0259110.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 and 16-23 rejected under 35 U.S.C. 103 as being unpatentable over John US 20090058361 in view of Kurs US 2010/0259110.

  Regarding claim 11, John teaches:
11. (Currently amended) A method of directing alignment of a charger with an implantable pulse generator, 
the charger (Fig 1A #12A) comprising 
a communications module (Par 0049 “communication module 36B”) configured to communicate with an implantable pulse generator (Par 0021 “The wireless transmission of data and power can include operation of a medical device, an implanted medical device,”), and 
a charging module configured control charging of the implantable pulse generator (Fig 2A #10A implantable device #38 PRC; Par 0199 “The PRC 38, may also perform its discharging/recharging routine under control of signals sent from a power transmitter”), 
the method comprising: 
setting a charging coil of the charger to an initial level corresponding to an initial voltage applied to the charging coil (power transmission corresponds to a voltage P=VI adjusted with resistor will have voltage; Par 0056 “A transmitter/communication module 36 can provide for data transmission, reception, and can generally provide for communication with devices which are a part of the wireless power system (network), including one or more power transmitters 12”; Par 0057 “The data communication and transmission module 36 may also be connected to the antenna 14C either directly, or via a connection that travels through the circuitry a different module, such as the energy profile module 32. If the antenna 14C contains any adjustable parameters such as variable programmable resistors which can be used to alter the resonance of the antenna (i.e., the properties of the `rectenna`), then these can be controlled by the PRC 38.”), 
wherein setting the charging coil of the charger to the initial level generates a charging field (Par 0021 “The present invention system comprises a wireless data-power system in which the wireless data transmission operations; the wireless power transmission operations;”); 
establishing communication between the communications module of the charger and the implantable pulse generator (communication modules communicate. Fig 1A PT1 and PR1 #36A-B; Par 0049 “PR1 10A can then operate the transmission and communication module 36A to transmit this information to the PT1 12A (which receives this information using its transmission and communication module 36B)”), 
the implantable pulse generator comprising an energy storage device (Fig 2A #10A #34; Par 0056 “An energy storage module 34 can contain at least a first rechargeable battery”; Par 0053 “the first power receiver 10A is embodied within a device such as an implanted medical device.”); 
directing an indicator to identify an initial effectiveness level (Par 0172 “The portable energy transmitter may also be powered by energy signal S2 of the remote transmitter (and or can only use its own battery), but can obtain better signal strength”); 
setting the charging coil to an increased level (Par 0173 “the patient may use the EXD to start, stop, increase, decrease, or otherwise adjust the power transmission operations of the transmitter and power harvesting operations of the receiver.”), 
wherein setting the charging coil to an increased level comprises applying a first voltage to the charging coil of the charger (Par 0007 “Wireless power transmission system with increased voltage output, is for increased power reception” …… “All of these patents and patent applications are incorporated by reference herein and describe technologies which will be generally treated here as wireless power systems that relate to the invention including wireless power transmission and wireless power reception”); 
determining that the increased level is less than a preset upper limit (Par 0054 “if the energy is not above a minimum selected level.”); 
receiving, at the communications module of the charger, a first signal from the implantable pulse generator at a first time (Par 0058 “can enable the receiver to send information to the power transmitter 12”), 
wherein the first signal includes information generated at the implantable pulse generator at the first time and identifies a parameter of an effect of the charging field on the implantable pulse generator  at the first time (Par 0058 “the energy profile module 32 analyzes energy profiles and determines the settings which would optimize the wireless energy available.”);  
modifying the level of the charging coil based on the received first signal until the charging field is detected at the implantable pulse generator and until the charging field is sufficient to recharge the energy storage device of the implantable pulse generator (Par 0058 “which can use this information to adjust the energy transmission profile which determines the characteristics of the energy it is transmitting. This may occur with a calibration routine in which several transmission parameters are iteratively adjusted, and evaluated, and then the parameter values which resulted in improved power harvesting can be used”); 
receiving, at the communications module of the charger, a second signal from the implantable pulse generator at a second time, wherein the second signal includes information generated at the implantable pulse generator at the second time and identifies a second parameter of an effect of the charging field on the implantable pulse generator at the second time; directing the indicator to identify a second effectiveness level; receiving, at the communications module of the charger, charge data from the implantable pulse generator  subsequent to the initiating of charging, (in periodic calibration it is receiving communication,  second adjusted signal would occur at a second time from identification of effectiveness of transmission which occurs subsequently since adjustments are occurring periodically. see Par 0058 “This type of calibration operation can occur periodically, can be automatically or patient initiated by way of the EXD, or can be triggered if power harvesting falls below a selected level, which can occur, for example, when the energy harvester is implanted within a patient who is moving to different locations at different times.”) 
the charge data comprising temperature data identifying a measured temperature of at least a portion of the implantable pulse generator; comparing the charge data to a first threshold value and to a second threshold value; decreasing a strength of the charging field when the charge data indicates a temperature of the implantable pulse generator greater than the first threshold value; terminating the charging field when the charge data indicates a temperature of the implantable pulse generator greater than the second threshold value, wherein the second threshold value is indicative of an extreme temperature (temperature is a parameter of power profile and if temperature exceeds a threshold adjustment occurs to reduce power such as cutting it off i.e. terminating the field. Par 0081 “The control recharging circuitry 89 may include circuitry for monitoring or adjusting:”; Par 0087 “f) the temperature monitoring and temperature-cut-off means which prevents recharging operations (or battery use), from occurring when temperatures exceed a specified range”); and 
indicating for repositioning of the charger when charging of the implantable pulse generator is diminished (charging diminished is the drop-in energy and reorientation occurs. par 0185 “due to a drop-in energy harvesting below a certain level or above a certain proportion. In this manner, the maximum orientation of the received energy can be adjusted in steps of approximately 20 degrees or more.” …. “The maximum power reception may occur when the transmitted energy and receiving antennae have polarities which are aligned. Rather than adjusting the orientation of the antennae, a user may assist in increasing power harvesting by reorienting the harvesting device itself. In this case, an audio signal can be configured to change volume when device is rotated, as a function of how much energy is received”).  
John does not explicitly teach:
wherein the charging coil comprises an elongate coil comprising wire windings around a ferritic core.
Kurs teaches:
wherein the charging coil comprises an elongate coil comprising wire windings around a ferritic core.
 It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify John to include an elongate coil comprising wire windings around a ferritic core taught by Kurs for the purpose of guiding magnetic flux for coupling. (Refer to 0232)

Regarding claim 12, John teaches:
wherein directing the indicator to identify the second effectiveness level comprises directing the identifier to identify an increased effectiveness when the second effectiveness level is greater than the initial effectiveness level.  (Par 0105 “Sensory alert signals may also be provided when the power being transmitted is above a particular level”; Par 0184 “The PR may transmit feedback signals related to different characteristics (e.g. level of power) of the energy signals which are received during the calibration routine, or may only send a feedback signal when power reception above a specified level is restored” and Par 0173 “the EXD can provide the patient with alarms related to power usage and recharging and obtain patient input which guides the operation of the wireless power system in response to the patient input. For example, the patient may use the EXD to start, stop, increase, decrease, or otherwise adjust the power transmission operations of the transmitter and power harvesting operations of the receiver.”)
 
  Regarding claim 13, John teaches:
wherein directing the indicator to identify the second effectiveness level comprises directing the identifier to identify a decreased effectiveness when the second effectiveness level is less than the initial effectiveness level.  (Par 0058 “if power harvesting falls below a selected level”; Par 0184 “if a drop-in power reception by the receiving device (e.g. which powers a keyboard) occurs, this may lead to a `calibration trigger`. The drop may be below a specified level which is required for usefully charging the device”)


  Regarding claim 16, John teaches:
determining the effectiveness of the charging field at the first time; and determining the effectiveness of the charging field at the second time.  ( In a calibration routine effectiveness is determined a first time and determined a second time as the routine occurs periodically. Par 0058  “to adjust the energy transmission profile which determines the characteristics of the energy it is transmitting. This may occur with a calibration routine” ….. “This type of calibration operation can occur periodically”)

Regarding claim 17, John teaches:
wherein determining the effectiveness of the charging field is based on at least one of a voltage induced by the charging field at the charging coil of the implantable pulse generator  and a current induced by the charging field at the charging coil of the implantable pulse generator.  (Par 0061 “produces at least partially unique powering characteristics, such as voltage or current ranges”)

  Regarding claim 18, John teaches:
wherein the effectiveness of the charging field is determined by comparing the parameter of the effect of the charging field on the implantable pulse generator with a threshold value.  

Regarding claim 19, John teaches:
wherein the charging field is effective if the parameter of the effect of the charging field on the implantable pulse generator is greater than the threshold value.  

Regarding claim 20, John teaches:
A system for delivering power (Fig 1A; Par 0058 “the (harvesting/transmission)”… “wireless power harvesting”) to an implantable pulse generator (implanted medical device Fig 1A #10A Par 0051 “the first power receiver 10A is embodied within a device such as an implanted medical device”), the system comprising: 
an implantable pulse generator (implanted medical device Fig 1A #10A; Par 0054 “the implanted power receiver device 10A”), 
wherein the implantable pulse generator comprises: 
a charging module (Fig 1A #30; Par 0049 “energy harvesting module 30 to harness wireless energy signals which exist in an ambient manner (S1) or energy signals which are transmitted by components of the wireless power system (S2) such as by the PT1 12A.”) comprising a first charging coil (Fig 1A #14A Par 0049 “a first wireless power receiver (PR1) 10A and first wireless power transmitter (PT1) 12A which are configured with antennae 14A and 16A respectively”), 
wherein the charging module is configured to monitor at least one charge parameter (Par 0049 “The sensor module 18A of the PR1 10A can be configured to sense energy profiles and in particular a characteristic such as the phase of various types of ambient spectral energy”); and 
a network interface configured to transmit data comprising the at least one charge parameter  (Par 0049 “r display). The power receiver control module 38A of PR1 10A can then operate the transmission and communication module 36A to transmit this information to the PT1 12A (which receives this information using its transmission and communication module 36B)” ……..  “PR1 10A (in this case system component #1) and the information is transmitted 402 to PT1 (component #2 in this example), which then adjusts its operation 406A such as the parameters of the energy to be transmitted. This strategy may also work when two or more energy transmitters (PT1 & PT2) are used in a wireless power system (via steps 404, and 406B)”), 
the network interface comprising an antenna (Fig 1A #14A); and 
a charger (Fig 1A #12A; Par 0049 “wireless power transmitter (PT1) 12A”) comprising: 
a network interface configured to receive the data comprising the at least one charge parameter from the network interface of the implantable pulse generator (Par 0021 “The wireless transmission of data and power can include operation of a medical device, an implanted medical device,”), 
the network interface comprising an antenna (Fig 1A #16A used by 36B communication module); 
a charging module comprising a second charging coil (Fig 1A #16A used by 39A  power transmitter control), 
wherein the charging module is configured to control powering of the second charging coil according to a received at least one charge parameter (Fig 2A #10A implantable device #38 PRC; Par 0199 “The PRC 38, may also perform its discharging/recharging routine under control of signals sent from a power transmitter”), 
wherein the charging module is configured to: 
initiate charging of the implantable pulse generator (Fig 2A #10A implantable device #38 PRC; Par 0199 “The PRC 38, may also perform its discharging/recharging routine under control of signals sent from a power transmitter”); 
receive charge data from the implantable pulse generator subsequent to the initiating of charging (after receiving charge data correct charging protocol is initiated. Par 0058 “can enable the receiver to send information to the power transmitter 12 in order to adjust the protocol of the data transmission module. In one illustrative embodiment, the energy profile module 32 analyzes energy profiles and determines the settings which would optimize the wireless energy available.” … “this information to adjust the energy transmission profile which determines the characteristics of the energy it is transmitting.” … “This type of calibration operation can occur periodically, can be automatically or patient initiated by way of the EXD”); 
compare the charge data to a first threshold value and to a second threshold value  (Par 0184 “that the calibration routine may be programmed to select the characteristic which is tested in a particular order, for example, first phase may be iteratively adjusted, and if this calibration process does not yield a desired result then the next characteristic, such as frequency of the transmitted signal is adjusted and evaluated.”); 
modify powering of the second charging coil to decrease a strength of a charging field generated by the second charging coil when the charge data indicates a temperature of the implantable pulse generator greater than the first threshold value (Par 0058 “which can use this information to adjust the energy transmission profile which determines the characteristics of the energy it is transmitting. This may occur with a calibration routine in which several transmission parameters are iteratively adjusted, and evaluated, and then the parameter values which resulted in improved power harvesting can be used”), 
wherein the first threshold value is indicative of a high temperature of the implantable pulse generator; terminate the charging field when the charge data indicates a temperature of the implantable pulse generator greater than the second threshold value, wherein the second threshold value is indicative of an extreme temperature of the implantable pulse generator (Par 0081 “The control recharging circuitry 89 may include circuitry for monitoring or adjusting:”; Par 0087 “f) the temperature monitoring and temperature-cut-off means which prevents recharging operations (or battery use), from occurring when temperatures exceed a specified range”); and 
indicate for repositioning of the charger when charging of the implantable pulse generator is diminished; and an indicator control module configured to control an indicator to identify an effectiveness of magnetic coupling between the implantable pulse generator and the charger (par 0185 “due to a drop-in energy harvesting below a certain level or above a certain proportion. In this manner, the maximum orientation of the received energy can be adjusted in steps of approximately 20 degrees or more.” …. “The maximum power reception may occur when the transmitted energy and receiving antennae have polarities which are aligned. Rather than adjusting the orientation of the antennae, a user may assist in increasing power harvesting by reorienting the harvesting device itself. In this case, an audio signal can be configured to change volume when device is rotated, as a function of how much energy is received. In some instances, an audio or visual signal may be emitted from the wireless harvesting circuit, while in others the signal may be configured to issue from a cell-phone's speakerphone, a computer's speaker, or by a speaker of any other device which is powered by the power receiver module”).  

John does not explicitly teach:
wherein the first charging coil comprises a first elongate coil comprising wire windings around a first ferritic core, 
wherein the second charging coil comprises a second elongate coil comprising wire windings around a second ferritic core,
Kurs teaches:
wherein the first charging coil comprises a first elongate coil comprising wire windings around a first ferritic core, and wherein the second charging coil comprises a second elongate coil comprising wire windings around a second ferritic core (Fig 11 (a); par 0228 note “as ferrite with a loop or loops of conducting material 1122 wrapped around the core 1121. The structure may be used as the source resonator that transfers power and the device resonator that captures energy.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify first and second charging coil taught by Carbunaru to have a elongated coil around a ferritic core taught by Kurs for the purpose of guiding magnetic flux for coupling. (Refer to 0232)


  Regarding claim 21, John teaches:
wherein the indicator is configured to identify the effectiveness of magnetic coupling between the implantable pulse generator and the charger by identifying a change in the least one charge parameter over a period of time.  (Par 0054 “The EXD can measure the energy profile of energy harvested over time by power receiver 10B and to issue a patient alert signal 420 (via module 222) if the energy is not above a minimum selected level.”)

Regarding claim 22, John teaches:
wherein the at least one charge parameter comprises a voltage induced at the first charging coil.   (Voltage and current ranges. Par 0049 “a first wireless power receiver (PR1) 10A and first wireless power transmitter (PT1) 12A which are configured with antennae 14A and 16A respectively.”; Par 0061 “energy harvesting modules 30A, 30B can also be configured to differentially charge different types of rechargeable batteries (e.g. some medical devices have two different types of cells for performing different operations) in different manners using circuitry which produces at least partially unique powering characteristics, such as voltage or current ranges”)

  Regarding claim 23, John teaches:
wherein the at least one charge parameter comprises a current induced at the charging coil of the implantable pulse generator.  (Voltage and current ranges. Par 0049 “a first wireless power receiver (PR1) 10A and first wireless power transmitter (PT1) 12A which are configured with antennae 14A and 16A respectively.”; Par 0061 “energy harvesting modules 30A, 30B can also be configured to differentially charge different types of rechargeable batteries (e.g. some medical devices have two different types of cells for performing different operations) in different manners using circuitry which produces at least partially unique powering characteristics, such as voltage or current ranges”)

  Regarding claim 28, John teaches:
wherein indicating for repositioning of the charger when charging of the implantable pulse generator is diminished comprises indicating for reorienting of the charger when charging of the implantable pulse generator is diminished.  (par 0185 “due to a drop-in energy harvesting below a certain level or above a certain proportion. In this manner, the maximum orientation of the received energy can be adjusted in steps of approximately 20 degrees or more.” …. “The maximum power reception may occur when the transmitted energy and receiving antennae have polarities which are aligned. Rather than adjusting the orientation of the antennae, a user may assist in increasing power harvesting by reorienting the harvesting device itself. In this case, an audio signal can be configured to change volume when device is rotated, as a function of how much energy is received. In some instances, an audio or visual signal may be emitted from the wireless harvesting circuit, while in others the signal may be configured to issue from a cell-phone's speakerphone, a computer's speaker, or by a speaker of any other device which is powered by the power receiver module”)

  Regarding claim 29, John teaches:
wherein indicating for repositioning of the charger when charging of the implantable pulse generator is diminished comprises indicating for reorienting of the charger when charging of the implantable pulse generator is diminished.  (par 0185 “due to a drop-in energy harvesting below a certain level or above a certain proportion. In this manner, the maximum orientation of the received energy can be adjusted in steps of approximately 20 degrees or more.” …. “The maximum power reception may occur when the transmitted energy and receiving antennae have polarities which are aligned. Rather than adjusting the orientation of the antennae, a user may assist in increasing power harvesting by reorienting the harvesting device itself. In this case, an audio signal can be configured to change volume when device is rotated, as a function of how much energy is received. In some instances, an audio or visual signal may be emitted from the wireless harvesting circuit, while in others the signal may be configured to issue from a cell-phone's speakerphone, a computer's speaker, or by a speaker of any other device which is powered by the power receiver module”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859